NOT FOR PUBLICATION                              FILED
                    UNITED STATES COURT OF APPEALS                       OCT 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BERT THOMPSON, an individual,                   No.    19-56460

                Plaintiff-Appellant,            D.C. No.
                                                5:18-cv-01509-JAK-SP
 v.

BARRETT DAFFIN FRAPPIER TREDER                  MEMORANDUM*
& WEISS et al.,

                Defendant-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                           Submitted October 20, 2021**
                             San Francisco, California

Before: WALLACE and GOULD, Circuit Judges, and VITALIANO,*** District
Judge.

      Appellant Bert Thompson, facing default on a home mortgage and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Eric N. Vitaliano, United States District Judge for the
Eastern District of New York, sitting by designation.

                                          1
threatened foreclose, ignited a firestorm of litigation in state and federal court that

eventually led to this appeal. In 2009 and again in 2010, he sought state-court

injunctive relief against appellees, all loan servicing companies, foreclosure

trustees, or other businesses engaged in the transfer of rights to the mortgaged

property. All claims relevant on this appeal were dismissed with prejudice.

      Thompson’s house was eventually sold at a nonjudicial foreclosure sale in

2017. A year later, he sued again in state court, seeking to “reverse the

foreclosure.” The action was removed to the United States District Court for the

Central District of California. Pursuant to Federal Rule of Civil Procedure

12(b)(6), the district court dismissed it on the ground, among others equally fatal,

that Thompson’s causes of action had already been the subject of final judgment in

state-court lawsuits against the same defendants, and that res judicata thus

precluded him from raising them again. On Thompson’s appeal, we review that

order of dismissal de novo, and we affirm.

      The doctrine of res judicata focuses the inquiry on whether the same claims

raised in the subsequent lawsuit were raised or could have been raised against the



                                           2
same parties in the previous lawsuit, and whether the causes of action in the

previous suit were adjudicated to final judgment on the merits. See Headwaters

Inc. v. U.S. Forest Serv., 399 F.3d 1047, 1051–52 (9th Cir. 2005).

      In the new case, Thompson alleged twelve causes of action, ranging from

violations of the California Homeowner Bill of Rights to violations of the

Racketeer Influenced and Corrupt Organizations Act. But, while the labels and

form of these claims vary at times from those raised in his earlier actions, the

injury Thompson seeks to redress remains the same, as does the nucleus of facts

essential to each claim presented on this appeal.

      For example, just as he did in the earlier actions, Thompson argues in this

action that an assignment from a “defunct company” and various drafting defects

in notices prerequisite to foreclosure had voided the notices and the foreclosure

itself. Though Thompson’s briefing directs attention to the form of his “new”

claims, it does so precisely to deflect attention from their substance. Thompson

seeks refuge in the fact that his latest lawsuit alleges defects in the 2016 notice of

default that preceded the foreclosure sale, not in the notices that he had previously



                                           3
challenged in his 2009 and 2010 state court actions. But the same alleged defects

were litigated to final judgment in those actions.

      Dispositive here is California’s “primary rights” approach to claim

preclusion, which clearly recognizes the preclusive effect of the first two actions

on the third, since all of the actions contemplate the same primary right: ownership

of the mortgaged property. See Boeken v. Philip Morris USA, Inc., 230 P.3d 342,

348 (Cal. 2010). Because the notices of default and trustee sale concern the same

property and the same unpaid loan, Thompson’s injuries from wrongful foreclosure

are identical, and he may not seek relief through a multiplicity of claims if the

issue of wrongful foreclosure has been reduced to final judgment.

      Plainly, Thompson’s claims were in no way resurrected by the arrival of a

postjudgment notice. Considering the three actions as a whole, the transactional

nuclei of facts, the relevant evidence, the acts of alleged infringement, and the

property rights in dispute are all identical. See Littlejohn v. United States, 321 F.3d

915, 920 (9th Cir. 2003). Given the adverse judgments suffered in the prior

actions, the doctrine of res judicata precludes relief on any claim that Thompson



                                          4
brought or could have brought in the earlier actions for the same injury, against the

same parties and others in privity with them.

      For these reasons, every claim before us on this appeal falls victim to res

judicata’s bar, and we need not reach the substance of Thompson’s other claims.

Reviewed de novo, the district court’s dismissal of the complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6) was well-supported – and, in fact,

correctly applied.

      AFFIRMED.




                                          5